OFFICE   OF THE ATTORNEY    GENERAL         OF TEXAS
                          AUSTIN




IIre.El&men Yeaoh, il.W., Seontary-Tre
imwd or mrse xmmin~rr
1035 IdllamBuilding
8nn Autonlo, Texas




                                   .   cou&roiw,     an   *at   pop-
                                   rovidms rot Federal ala
                                   tatea drelring to partlo-
                        oslorated war-tlm* training of nurm8.
                           both a8 to thr rdhool and lndlrldual
                                        330thmamtmeet OSrtdn
                                    8'th. re&Gationr  &Wmul-
                                    %tsali mnkoe olrar the
                                     supplementtha training
                                     brOa4 rule-makingpower
18 antrustedto the Surgeon General lo that the plan oay be
adjumted to hamonls~ with the dlrmno @iate lnwr. The plan
tarmlua,tes with the war nnd achoollrand rtudents not partioi-
pr~tlngare unalreoteid by it.
                                                                    592




     yts. Xcseh, Fags C


               From your request, we undsrotana,ft haa been
     propoeed under the Voltoo irot"and the re5uletIonspro-
     mulgated thereunderthat eccr*dltad Texas nursicg. schoola
     taklnQ:prrt In ths croexam will 5Ivo students applylne and
     quallryingthareror R thirty zsontheoourse or "oomblned
     study end praotleo* oovsrln5 preearlbsdrundanentalwork and
     study end that tblr thirty month6 or twining will than be
     supplsmoatsdby nn eCdltlms1   six months of 'suparvlaodex-
     perieacr" to be had slthar In the same nurelng school.,
     aaothor mohool, or a Federal.honpltol.
               You wish to know If the thirty months of woom-
     blned study end praotloe" In the home aohool plus six
     months or''supervisedsxperlenosW In another Inetitutlon
     under the y~darel plan nil1 comply with Art. 46186, Vernon's
     Ann. Clv. Statutes or Texae, rhkah requires "three (3) rull
     yaere of ocorkand study- ae a prorequisiteto (paduation  lo
     Peue.

               Further inquiry Ia made aa to nhetber Art. 4518e,
     Vsrnons Ann. Clv. Statutes 02 Texas, which requirea the ruU
     thms ysers or work and study  "In such ~lohool~,would permit
     reoognltlonend allovionceor orsait toward graduationror the
     81x montha or w8upenIssd  praotIOeC propored to be oonpleted
     under the Federal plan In another Inrtitutlonok Federal
     Horpltal a8 dIstinguishedfrom the home a!ohoolwhere the
     thirty nontho of waozlblnedstudy end praatIo@ le done.
                  Article 4518 reads as folloxr:
                    "ill speoial hoa::Italsapi:ravedby the -Board
             of Nurse Zxamlners,end general hospitala,whioh
             are equipped with not less than twenty-rive (25)
             bade, end’rrhloh havo 8 daily aanual avera@ of not
             less than fifteen (15) patients,end which teach
             the oourac or study preecribed by ths Board of
             Murae Examiners or the State of Texas, are hereby
             constituted   duly palif'ledend aoorsdited nursing
             aohoole. ireensral hospital, 8% the term la hero
             used, 1s a public or private InatItutIonwhere men,
             women erd children are treated tar ill kinds Or




                     ’




ti
aa.   bbsoh, Pago 3


      ~ilaeaaea,bodily injury, or phyafoal dsforzultr
      by manna of both modloal end rurglaal treetmont,
      and whloh malntalna en 0rga20a 8tafr of phpaf-
      olena end aurgoona llaonaod to preotioo modloino
      in the Steto of Toxea.”
           Artlolr   4513a Nada,   in part, aa follows:
           Wo per&on shell be oertiflod aa a graduate
      or any lua hnur a ingaohool
                            g      unloaa ruoh poraon hea
      had thraa (3) full years of work and study in luoh
      rohool under a roglatorad nurao, two (2) yoera or
      rhloh muat bo oontlnuoua in tho aohool of nuralng
      rrom nhioh &he her graduated    or two (8) oontln-
      ,uouayoara in a spaolal hoaritrl end one (1) oon-
      tlnuoua full year in a gonoral boapltal . . .*
           ivithtoferenoe to the flrat    queatlon, it la to be
noted that undrr the latter &fat&e quoted, Vihroo (3) full
yeera of work and study* are roqulred for graduation.           se
think it ia evident, both iroar the language cu the atetuta
end e oonalderetlonor the purpose to be aoaompliahe&,thet
this proviaion la rmndatory end that the per196 rsqdrbd for
gndwtloa may not bo ahortenod. Howevbti., the term *work           end
rkiay" la not def'lnedby the o$atute and we have no /ucUoisl
iatorpretetionto fnlde a.     It 18 raqnod that the UN of
khla turniia a roOO@tictn of the feOt that a oombinatloa of
formal atudy and lotual workla$ experlenoe la noaoasary bo-
iore a rlnlahsd nurse sey be produoed.      The 8,atuto doer not
ettoupt to pnaoribo tbo proportlon of work t t study la the
proooaa  of trainIn&, nor dooa it require    that-forml olaasoa
ahell be held for Eho ontira thrar     year period 0r training.
We thorofon aoeno rooaon why t.hoBoerd oou14 not approve by
it& rogulatlonas plan whlcrhwotildlntenalfy the fm~b             study.
during the eerllar part of tha t&roe ysttr:erioliand oomploto
it aith more &tress on the *or& 0%~pnrctiyil      ~~perienoo. As
w road the E~odoralplan, th) ~‘B~~t~rn.,Act!’  ;4 dothe Regulations
of tho Surgeon CJeneral,wrk to a0 just that‘Lsy iatonritylng
the formal or baaiu trelnlng 0r the etudont nurse, ropulrlng
0onplrtlon0r the aourse In e ImxilEWBof thirty       months (etoept
in ceaoa of students  ontaring the sahool prior to January 1,
    gra. Jioaah,iase 4


    1942, w&e    provision la mado for thirty-twomonths of be&lo
    training),and by peraittlng    tho atudont thereafterto oom-
    pleto the    rlod of trainin& requlrod for &Nduatlon under
    the State rew by six month8 of eddltlonel -ruponiaod   oxpor-
    ienoe” in enothor institution. Worlded other requlreaeatr
    of our Texea etatutoaare met, we oonolude thet thirty montha
    of 'Oon~bined study and ptaOtioe” plua six months oi qaUpenlaed
    lxperlenaew would antiripthe Texoa requirement of a VU.1
    threo (3) yoera of work and 8tutlf*.
                Psrein& to the next quoatlon,Art. 4518a requires
    U~l~,;reefull yeera of work on6 study to be done "in ruoh
           “. %e think it oleer that thlr provleion doer not
    oont‘mplat‘   that the ‘UtiN:.,thN‘ year8 muet be spent in the
    aeme aobool, but on the aontrary,      moana that the three yoera
    nuat be spent In a aohool or aohoola aoaredltod under the
    requlromentaof Art. 4518 and the rogulationa        ot the Board
    of Nurse Exaatinera.In frot,       the statute ltaolf reoognlzeatho
    tNU8tOr of atudonta among aohoola by requlrlng, in the on80 0r
    work dono in a genenl aohool, that       two years of tho work end
    rtudy *muet bo oontlnuouaIn the aohool of auralag        from whloh
    &be has graduated        .*. And in the oes# OS training bed
    In a apoofal hoapit;l: *two (2) ount~nuoua years in a apoolel
    hoopltelend ono (1) oontlnuouafull yoer in e general hor-
    pita1 . : .* aro required.     Tranafora    have also been reaognlzad
    ma errootu4todun,dor the rogulatlcnaor the Board or Nurse
    1Sxestnera.  Se0 ~Tmmrora*,       p. 10, *~ollolea,Zeguletlon8
    end Recczimondetlonr  for tho Aoorodltetion or Texas Sahoola
    Of F;ural~.”

                  In vleu of this interpretetlonof Art. 4518a, we
    see no lo&al objootlonto the trefnlng OS e atudoat for
    thirty    i?iontha.in on0 eooreditod gonenl hoapitel nuralry
    lohool and for en addltlonelair anonthetre$nlng in enothor
    eooredltodaohool, provided euch lubaequent tra&.sfer ir ep-
    proved by tho board and otber requlrementafor     f;roduatlon
    lr o art.     h‘aturallythis would involve en lnveatigetlonend
    rpprovelfor eooredltotlonby tho Board of Nurse Exanlnorr
    Of any 1netltutionor Fodorel hoo~itel to whioh it war pro-
    Poaod to transfer a student for tho lost &lx aontha of ho2




t
                                                                        595




    Nra. Keaob, PaEe 5


    training,end euoh en lnstltutionwould nooeaaerllyhave to
    meet tho requirements of Art. 4518 beforo it could be OCoNd-
    itea.   Xn this aonneotlon,   M wlah to solnt out that where
    thirtymonths of trbining wua had in the ltudont~a haao aohool
    (8 general   rohool) an4 lubaoqueBt transfer  to a Pederal hoqlt-
    llwhloh    had been duly aooredltedwore nIlowed, then it would
    be neoeaaer~ for the rtudent aftor tho oowletlon of the rix
    month& &ddltfon&l training to re4renaror to the home rohool
    ror gradwtlon, otharwlao the statutory requirement of two
    year6 of oontinuour   training *in the lohool of nursing froar
    whioh &he h&a greduetod” would not be met.
               80 trust th&t wo h&vu &atl&f&&torlly anawored your
    ~nqulrlea in thL& a&tter en4 the d&t& furnished u6 end whicrh
    you requeatod us to return la enoloaed.
                                               Qory truly   yourr
                                          AX’QRNEY   PSXERALO?’TEXhS

                                          BY
                                                 +      LCug‘MAlvlr
                                                            Aa$irtant




e